DETAILED ACTION
	This office action is response to communications for Application No. 16/326,716 filed on 02/20/2019.
Claims 1-12 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to PCT Application No. PCT/JP2016/080566 filed on 10/14/2016.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 02/20/2019, 12/07/2020, 03/04/20201, 08/10/2021, and 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first simulation circuitry, second simulation circuitry, external input/output data simulating circuitry, first setting circuitry, and a second setting circuitry in Claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a first simulation circuitry, second simulation circuitry, external input/output data simulating circuitry, first setting circuitry, and a second setting circuitry in Claims 1-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A “simulation circuitry”, “data simulating circuitry”, and “setting circuitry” are merely generic place holders coupled with the functional language “simulating” and does not recite a sufficient structure, material, or acts for performing the entire claimed function and does not clearly link the structure, material, or acts to the function. The specification does not explicitly recite or disclose what a “simulation/simulating circuitry” or a “setting circuit” is. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sakaguchi et al. (U.S. Patent Publication No. 2013/0124184 A1, hereinafter “Sakaguchi”). 

	Regarding Claim 1, Sakaguchi discloses a simulation device comprising: 
	first simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0072], “The simulation unit 806 is a simulator of the controller 14.”) to simulate operation performed by a programmable controller (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16.”) in accordance with a first program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16.”);
	second simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) in to simulate operation performed by a motion controller (Sakaguchi, [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) in accordance with a second program (Sakaguchi, [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.) the second program being different from the first program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16.” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) and 
(Sakaguchi, [0063], “The HDD 904 is typically a non-volatile magnetic memory, and stores the controller support program read from the CD-ROM 12 by the CD-ROM driving device 908.” [0065], “The RAM 903 is a volatile memory and is used as a work memory.” [0073], “…memory of the controller 14”) into and from which both the first simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0072], “The simulation unit 806 is a simulator of the controller 14.”) and the second simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) are allowed to write and read data (Sakaguchi,  [0141], “This includes both the data read for the execution of the sequence control portion and the data to be written as a result of the execution.” [0144], “The motion variable includes both the data read to execute the motion control portion and the data written as a result of the execution.”).

	Regarding Claim 2, Sakaguchi discloses the simulation device according to claim 1, wherein the first simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0072], “The simulation unit 806 is a simulator of the controller 14.”) and the second simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) transfer a calculation result (Sakaguchi, [0082], “The sequence control portion also includes a numerical value calculating instruction or numerical value calculation function block in addition to the relay sequence portion of the ladder chart.” [0116], “The output process includes a process of outputting output variable data, which is the execution result of the sequence control portion of the control program, and a process of outputting the command value, which is the execution result of the motion control portion of the control program.”) to the data sharing memory (Sakaguchi, [0063], “The HDD 904 is typically a non-volatile magnetic memory, and stores the controller support program read from the CD-ROM 12 by the CD-ROM driving device 908.” [0065], “The RAM 903 is a volatile memory and is used as a work memory.” [0073], “…memory of the controller 14”) every synchronization time (Sakaguchi, [0287], “…but the motion function block has different types such as that for specifying the target position with the relative coordinate from the position at the start of execution of the FB, that for grouping a plurality of axes and synchronizing the moving start and moving end timing of each axis included in the group and the velocity control in the middle to be linearly moved between two points within the two-dimensional space or the three-dimensional space.”).

	Regarding Claim 3, Sakaguchi discloses the simulation device according to claim 2, wherein the first simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0072], “The simulation unit 806 is a simulator of the controller 14.”) and the second simulation circuitry  (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) attach time data (Sakaguchi, [0132], “FIGS. 8A and 8 b are views describing a case in which the processes in the control period are arrayed in time-series.” [0136-0137], “The time occupied by each control period is constant in the controller 14, which is the actual machine, where the control period is set to a constant time by being started at timer interruption even in the simulation execution. The time after the necessary processes in the control period are completed is an idling time.” [0287], “…but the motion function block has different types such as that for specifying the target position with the relative coordinate from the position at the start of execution of the FB, that for grouping a plurality of axes and synchronizing the moving start and moving end timing of each axis included in the group and the velocity control in the middle to be linearly moved between two points within the two-dimensional space or the three-dimensional space.” – Examiner’s Note: The applicant provides examples of “attaching time data” as merely utilizing time data to perform synchronization, refer to instant app. [0057]. Accordingly, Sakaguchi discloses a time series for the control process, time data associated with the control period, and synchronization of time, which under the broadest reasonable interpretations, represents “attaching time data”.) to the calculation result and transfer (Sakaguchi, [0082], “The sequence control portion also includes a numerical value calculating instruction or numerical value calculation function block in addition to the relay sequence portion of the ladder chart.” [0116], “The output process includes a process of outputting output variable data, which is the execution result of the sequence control portion of the control program, and a process of outputting the command value, which is the execution result of the motion control portion of the control program.”), to the data sharing memory (Sakaguchi, [0063], “The HDD 904 is typically a non-volatile magnetic memory, and stores the controller support program read from the CD-ROM 12 by the CD-ROM driving device 908.” [0065], “The RAM 903 is a volatile memory and is used as a work memory.” [0073], “…memory of the controller 14”), the calculation result (Sakaguchi, [0082], “The sequence control portion also includes a numerical value calculating instruction or numerical value calculation function block in addition to the relay sequence portion of the ladder chart.” [0116], “The output process includes a process of outputting output variable data, which is the execution result of the sequence control portion of the control program, and a process of outputting the command value, which is the execution result of the motion control portion of the control program.”) together with the time data (Sakaguchi, [0132], “FIGS. 8A and 8 b are views describing a case in which the processes in the control period are arrayed in time-series.” [0136-0137], “The time occupied by each control period is constant in the controller 14, which is the actual machine, where the control period is set to a constant time by being started at timer interruption even in the simulation execution. The time after the necessary processes in the control period are completed is an idling time.” [0287], “…but the motion function block has different types such as that for specifying the target position with the relative coordinate from the position at the start of execution of the FB, that for grouping a plurality of axes and synchronizing the moving start and moving end timing of each axis included in the group and the velocity control in the middle to be linearly moved between two points within the two-dimensional space or the three-dimensional space.”).

	Regarding Claim 6, Sakaguchi discloses the simulation device according to claim 1, further comprising: 
	first setting circuitry (Sakaguchi, [0071], “The created control program is sent to the controller 14 through the controller interface unit 812.” [0074], “The simulation unit 806 accepts an instruction of the user related to the simulation execution through the user interface unit 802.” [0217], “The setting column 1002 is a portion for carrying out various setting inputs necessary in performing edit and simulation of the control program.” – Examiner’s Note: In view of the 112(b) rejection, it is unclear what a “first setting circuitry” is. For the interests of compact prosecution, the examiner will interpret a “setting circuitry” to merely represent an interface with respect to a system processor (i.e. CPU) to accept input settings for the respective programs i.e., a programmable controller and a motion controller. Accordingly, Sakaguchi discloses a controller interface, a user interface, and settings column for inputs related to the programmable controller, which under the broadest reasonable interpretation, represents a “first setting circuitry”. ) to assist creation of the first program (Sakaguchi, [0217], “The setting column 1002 is a portion for carrying out various setting inputs necessary in performing edit and simulation of the control program.”) and to start the 4Docket No. 12144US01Preliminary Amendmentfirst simulation circuitry (Sakaguchi, [0071], “The control program editing unit 810 enables the user to input and edit the control program. If compiling is necessary to execute the control program, the compiling is also carried out.” [0217], “The setting column 1002 is a portion for carrying out various setting inputs necessary in performing edit and simulation of the control program.”); and 
	a second setting circuitry (Sakaguchi, [0074], “The simulation unit 806 accepts an instruction of the user related to the simulation execution through the user interface unit 802.” [0080-0081], “The motion control simulation section 850 executes the motion control portion of the control program 10. The motion control portion of the control program 10 is the portion for calculating the command value to be provided to the motor driver 17 for every control period.” [0145], “In the present embodiment, the motion control portion is assumed to be described as the motion function block (FB). The “FB setting parameter” is the parameter that specifies the manner of operation of the FB.” – Examiner’s Note: In view of the 112(b) rejection, it is unclear what a “second setting circuitry” is. For the interests of compact prosecution, the examiner will interpret a “setting circuitry” to merely represent an interface with respect to a system processor (i.e. CPU) to accept input settings for the respective programs i.e., a programmable controller and a motion controller. Accordingly, Sakaguchi discloses a user interface, a motion control portion, and setting parameters related to the motion controller, which under the broadest reasonable interpretation, represents a “second setting circuitry”.) to assist creation of the second program (Sakaguchi, [0080-0081], “The motion control simulation section 850 executes the motion control portion of the control program 10. The motion control portion of the control program 10 is the portion for calculating the command value to be provided to the motor driver 17 for every control period.” [0145], “In the present embodiment, the motion control portion is assumed to be described as the motion function block (FB). The “FB setting parameter” is the parameter that specifies the manner of operation of the FB.”) and to start the second simulation circuitry (Sakaguchi, [0080-0081], “The motion control simulation section 850 executes the motion control portion of the control program 10. The motion control portion of the control program 10 is the portion for calculating the command value to be provided to the motor driver 17 for every control period.”).

	Regarding Claim 7, Sakaguchi discloses the simulation device according to claim 6, wherein when an error caused by a parameter for simulation of operation of the programmable controller or the first program (Sakaguchi, [0212], “Error” terminal outputs ON when some kind of error occurs.”) occurs during simulation of operation of the motion controller performed by the second simulation circuitry (Sakaguchi, [0214], “When a contact (variable) named Under_MovingToTray is turned ON, ON is provided to the “Execute” terminal of the FB1 and the FB2, and the FB1 and FB2 start the calculation of the command value to move the X axis and the Y axis towards the position of the empty cell RN.” – Examiner’s Note: Sakaguchi discloses errors associated with FB1 and FB2, which are function blocks associated with the motion controller or the “second simulation circuitry”. ), the second setting circuitry setter displays an error code identifying the error (Sakaguchi, [0213], “ErrorID” terminal outputs an error code when an error occurs.”) on a display device (Sakaguchi, [0070], “The user interface unit 802 is a unit for creating the content of a window screen to display on the monitor 907 of the PC 6, and accepting the operation of the user by the keyboard 905 and the mouse 906.”) and thereafter, when the second setting circuitry receives the error code (Sakaguchi, [0213], “ErrorID” terminal outputs an error code when an error occurs.”), the first setter that acquires the error code via the data sharing memory displays, on the display device (Sakaguchi, [0075], “The display data creating unit 804 creates display data for displaying temporal change in the execution result data created by the simulation unit 806. ”), an input setting screen for the parameter or the first program associated with the error code (Sakaguchi, 0070], “The user interface unit 802 is a unit for creating the content of a window screen to display on the monitor 907 of the PC 6, and accepting the operation of the user by the keyboard 905 and the mouse 906.” [0129], “As shown in FIG. 6, in the controller support program according to the present embodiment, the control program editing unit 810 can accept the operation of the user to correct the control program that has been simulated in the simulation unit 806.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (U.S. Patent Publication No. 2013/0124184 A1, hereinafter “Sakaguchi”). in view of Nishiyama et al. (U.S. Patent Publication No. 2014/0012402 A1).

	Regarding Claim 4, Sakaguchi discloses the simulation device according to claim 1, wherein the first simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0072], “The simulation unit 806 is a simulator of the controller 14.”) includes external input/output data simulating circuitry (Sakaguchi,  [0114], “The simulation control section 820 executes the simulation of an I/O refresh process (step S32). The “I/O refresh process” includes an output process and an input process.” [0118], “The input process is a process of retrieving input variable data to be used by the sequence control portion, position data to be used by the motion control portion, and the like.”) to generate a simulation signal simulating external input/output data related to an external  (Sakaguchi, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program.” [Figs. 20-22] discloses input/output signals related to the FB (motion function block, refer to instant app. [0081]) connected to the programmable controller (Sakaguchi, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program.”).

While Sakaguchi discloses a system with a plurality of controllers receiving input and outputs including signals, which may properly imply to one of ordinary skill in the art as receiving signals related to an external device, i.e., a sensor (refer to instant application [0063-0064, 0069]), Sakaguchi does not explicitly disclose an external device connected to the motion controller.
However, Nishiyama is also directed to simulation and modeling techniques involving a plurality of controllers (i.e., programmable logic controller and a motion controller) and signals with respect to input and output data from a sensor (Nishiyama, [0003], “The PLC includes a plurality of units, such as, for example, a CPU (Central Processing Unit) unit and an I/O (Input/Output) unit, the CPU unit including a microprocessor that executes user programs, the I/O unit inputting signals from external switches and sensors and outputting signals to external relays and actuators.” [0065], “In other words, the I/O unit 14 collects information about whether a sensor such as the detection switch 6 is detecting some target (is ON) or not detecting some target (is OFF).” [0070], “Further, the servo motor driver 3 obtains, from a detector such as a position sensor (rotary encoder) or torque sensor connected to a shaft of the servo motor 4, an actual measured value for movement of the servo motor 4 such as position.”).
	Sakaguchi and Nishiyama are each and respectively analogous to the instant application because they are from the same field of endeavor of methods to support programmable controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nishiyama’s design to include utilizing data from an external device (i.e., a sensor) to analyze the controllers with respect to a servo device (Nishiyama, [0003], “The PLC includes a plurality of units, such as, for example, a CPU (Central Processing Unit) unit and an I/O (Input/Output) unit, the CPU unit including a microprocessor that executes user programs, the I/O unit inputting signals from external switches and sensors and outputting signals to external relays and actuators.” [0065], “In other words, the I/O unit 14 collects information about whether a sensor such as the detection switch 6 is detecting some target (is ON) or not detecting some target (is OFF).”).

	Regarding Claim 5, Sakaguchi discloses the simulation device according to claim 1, wherein the second simulation circuitry (Sakaguchi, [0062], “With reference to FIG. 2, the PC 6 according to the embodiment of the present invention includes a CPU 901, which is a processing means…” [0080], “The motion control simulation section 850 executes the motion control portion of the control program 10.”) includes an external input/output data simulating circuitry (Sakaguchi,  [0114], “The simulation control section 820 executes the simulation of an I/O refresh process (step S32). The “I/O refresh process” includes an output process and an input process.” [0118], “The input process is a process of retrieving input variable data to be used by the sequence control portion, position data to be used by the motion control portion, and the like.”) to generate a simulation signal simulating external input/output data (Sakaguchi, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program.” [Figs. 20-22] discloses input/output signals related to the FB (motion function block, refer to instant app. [0081]) related to an external  [data] connected to the motion controller (Sakaguchi, [0074], “The simulation unit 806 accepts an instruction of the user related to the simulation execution through the user interface unit 802.” [0081], “The motion control portion of the control program 10 is the portion for calculating the command value to be provided to the motor driver 17 for every control period.”),

While Sakaguchi discloses a system with a plurality of controllers receiving input and outputs including signals, which may properly imply to one of ordinary skill in the art as receiving signals related to an external device, i.e., a sensor (refer to instant application [0063-0064, 0069]), Sakaguchi does not explicitly disclose an external device connected to the motion controller
However, Nishiyama is also directed to simulation and modeling techniques involving a plurality of controllers (i.e., programmable logic controller and a motion controller) and signals with respect to input and output data from a sensor (Nishiyama, [0003], “The PLC includes a plurality of units, such as, for example, a CPU (Central Processing Unit) unit and an I/O (Input/Output) unit, the CPU unit including a microprocessor that executes user programs, the I/O unit inputting signals from external switches and sensors and outputting signals to external relays and actuators.” [0065], “In other words, the I/O unit 14 collects information about whether a sensor such as the detection switch 6 is detecting some target (is ON) or not detecting some target (is OFF).” [0070], “Further, the servo motor driver 3 obtains, from a detector such as a position sensor (rotary encoder) or torque sensor connected to a shaft of the servo motor 4, an actual measured value for movement of the servo motor 4 such as position.”).
	Sakaguchi and Nishiyama are each and respectively analogous to the instant application because they are from the same field of endeavor of methods to support programmable controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nishiyama’s design to include utilizing data from an external device (i.e., a sensor) to analyze the controllers with respect to a servo device (Nishiyama, [0003], “The PLC includes a plurality of units, such as, for example, a CPU (Central Processing Unit) unit and an I/O (Input/Output) unit, the CPU unit including a microprocessor that executes user programs, the I/O unit inputting signals from external switches and sensors and outputting signals to external relays and actuators.” [0065], “In other words, the I/O unit 14 collects information about whether a sensor such as the detection switch 6 is detecting some target (is ON) or not detecting some target (is OFF).”).

	Regarding Claim 9, Sakaguchi discloses the simulation device according to claim 2. Refer to Claim 4 which contains similar limitations and/or subject matter. 

	Regarding Claim 10, Sakaguchi discloses the simulation device according to claim 3. Refer to Claim 4 which contains similar limitations and/or subject matter.

	Regarding Claim 11, Sakaguchi discloses the simulation device according to claim 2. Refer to Claim 5 which contains similar limitations and/or subject matter.

	Regarding Claim 12, Sakaguchi discloses the simulation device according to claim 3. Refer to Claim 5 which contains similar limitations and/or subject matter.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (U.S. Patent Publication No. 2013/0124184 A1, hereinafter “Sakaguchi”) in view of Bhatt et al. (U.S. Patent No. 8,000,818 B1, hereinafter “Bhatt”).

	Regarding Claim 8, Sakaguchi discloses the simulation device according to claim 6, wherein when an error caused by a parameter for simulation of operation of the motion controller or the second program (Sakaguchi, [0213], “ErrorID” terminal outputs an error code when an error occurs.”) occurs during simulation of operation of the programmable controller performed by the first simulation circuitry (Sakaguchi, [0057], “In the embodiment of the present invention, a PLC (Programmable Logic Controller) is used as an example of the controller 14. In other words, the PLC has a so-called motion control function.” – Examiner’s Note: Sakaguchi discloses a Programmable Logic Controller (PLC), which represents the first simulation circuitry, in operation with a motion controller, which represents the second simulation circuitry. Accordingly, under the broadest reasonable interpretation, the error occurs during simulation of operation of the programmable controller.).
While Sakaguchi discloses a system with a plurality of controllers, errors associated with the motion function block , and a user interface to correct data during simulation, which may properly imply to one of ordinary skill in the art as a first and second setting circuitry receiving  and displaying error codes, Sakaguchi does not expressly disclose the first setting circuitry displays an error code identifying the error on a display device, and thereafter, when the first setting circuitry receives the error code, the second setting circuitry that acquires the error code via the data sharing memory displays, on the display device, an input setting screen for the parameter or the second program associated with the error code.
	However, ---Bhatt discloses the first setting circuitry (Bhatt, [Col. 3, Lines 4-8], “The invention provides instructions that execute in a programming environment (e.g., programmable logic controller) associated with a coordinate system object which contains a plurality of disparate axes.”) displays an error code identifying the error (Bhatt, [Col. 8, Lines 43-52], “The motion control operand 304 stores status information during execution of the MCLM instruction. This information includes whether execution is in process, error information and the like… A listing of exemplary control bits and error codes is given below.”) on a display device (Bhatt, [Col. 31, Lines 43-46], “Output device(s) 2240 use some of the same type of ports as input device(s) 2236.”), and thereafter, when the first setting circuitry receives the error code (Bhatt, [Col. 1, Lines 51-57], “The inputs and outputs can be recorded in an I/O table in processor memory.”), the second setting circuitry (Bhatt, [Col. 7, Lines 16-18], “Each axis block 252 uses the position reference commands as input to the nested feedback control arrangement in the motion controller 254.”) that acquires the error code (Bhatt, [Col. 8, Lines 43-52], “The motion control operand 304 stores status information during execution of the MCLM instruction. This information includes whether execution is in process, error information and the like… A listing of exemplary control bits and error codes is given below.”)  via the data sharing memory (Bhatt, [Col. 1, Lines 51-57], “The inputs and outputs can be recorded in an I/O table in processor memory.”) displays, on the display device (Bhatt, [Col. 31, Lines 43-46], “Output device(s) 2240 use some of the same type of ports as input device(s) 2236.”), an input setting screen (Bhatt, [Col. 1, Lines 51-57], “The inputs and outputs can be recorded in an I/O table in processor memory.” [Col. 4, Lines 53-55], “Such functionality can be provided in a user-friendly interface for linear and circular moves in multi-dimensional space (e.g., Cartesian coordinate system).”) for the parameter or the second program associated with the error code (Bhatt, [Col. 8, Lines 43-52], “The motion control operand 304 stores status information during execution of the MCLM instruction. This information includes whether execution is in process, error information and the like… A listing of exemplary control bits and error codes is given below.” [Col. 29, Lines 64-67], “Thus, the CSO 2010 can provide a single source of information (status, error codes, control bits, etc.) and aggregate such information to expose to a user for control implementation”).
	Sakaguchi and Bhatt are each and respectively analogous to the instant application because they are from the same field of endeavor of methods to support programmable controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Bhatt’s design to monitor errors associated with the plurality controllers in a system (Bhatt, [Col. 24, Lines 14-24], “The motion control operand 704 can be employed to stores status information during execution of the MCSD instruction 700. This information includes whether execution is in process, error information and can be utilized by various control systems and/or processes to monitor the status of the MCSD instruction 700. For example, such information can designate the start and/or completion of a function of the MCSD instruction 700 which can be employed to initiate a process elsewhere in control architecture.”).

Conclusion
	Claims 1-12 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kiribuchi (U.S. Patent Publication No. 2016/0344653 A1) discloses a simulating a plurality of controllers (i.e. programmable logic and motion). 
	Oya (U.S. Patent Publication No. 2015/0161808A1) discloses a simulating a plurality of controllers (i.e. programmable logic and motion). 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146  
02/25/2022
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146